UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-5628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2011  March 31, 2012 Item 1: Reports to Shareholders Semiannual Report | March 31, 2012 Vanguard U.S. Value Fund > Vanguard U.S. Value Fund returned 26.66% for the six months ended March 31, 2012. > The fund slightly bested the return of its benchmark, the Russell 3000 Value Index, and the average return of peer funds. > In a bullish environment, superior stock selections in the energy, information technology, and materials sectors were keys to the fund’s performance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 6 Fund Profile. 8 Performance Summary. 9 Financial Statements. 10 About Your Fund’s Expenses. 20 Trustees Approve Advisory Arrangement. 22 Glossary. 23 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the isks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose erformance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended March 31, 2012 Total Returns Vanguard U.S. Value Fund 26.66% Russell 3000 Value Index 25.97 Multi-Cap Value Funds Average 25.92 Multi-Cap Value Funds Average: Derived from data provided by Lipper Inc. Y our Fund’s Performance at a Glance September 30, 2011, Through March 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard U.S. Value Fund $9.20 $11.40 $0.218 $0.000 1 Chairman’s Letter Dear Shareholder, The first half of your fund’s fiscal year was similar to what happened a year earlier, as bullish sentiment took over in nearly all corners of the stock market. Making the most of this upbeat environment, Vanguard U.S. Value Fund returned 26.66%, slightly besting the return of its benchmark, the Russell 3000 Value Index, and the average return of peer­group funds. The advisor’s successful stock selections, which outperformed in nearly all of the market’s sectors, were the result of its quantitative approach, which uses proprietary computer models to try to find the most attractive undervalued stocks while keeping the fund’s risk profile similar to that of the benchmark index. A surge of optimism fueled a powerful global rally in stocks During the past six months, optimism displaced the apprehension that had restrained stock prices through summer 2011. The broad U.S. stock market returned more than 26%. Markets abroad returned 15.37%. Investors’ good spirits reflected confidence that the slow, grinding economic expansion in the United States was at last gathering momentum, and that Europe’s debt crisis could be contained. 2 By the end of the period, however, that confidence had begun to evaporate in the face of ambiguous economic reports and renewed concern about Europe. The abrupt mood swing was consistent with the financial markets’ volatility since the 2008–2009 financial crisis. For most bonds except munis, six­month returns were subdued The broad taxable bond market produced a modest six­month return of 1.43%. In general, interest rates remained more or less steady at very low levels. In some segments of the bond market, however, yields crept lower still, boosting bond prices. The broad municipal bond market, for example, produced a solid six­month return of 3.91% as investors bid up muni prices. As it has since December 2008, the Federal Reserve Board kept its target for the shortest­term interest rates between 0% and 0.25%. That policy has kept a tight lid on the returns available from money market funds and savings accounts. Stock selections in energy and technology were highlights Vanguard U.S. Value Fund delivered its best six­month return since mid­2009, benefiting from the market’s overall strength and profitable stock selections in nearly every sector. The fund’s energy holdings were standouts as oil companies benefited from rising petroleum prices. Information technology was also a notable outperformer, with Market Barometer Total Returns Periods Ended March 31, 2012 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 26.27% 7.86% 2.19% Russell 2000 Index (Small-caps) 29.83 -0.18 2.13 Dow Jones U.S. Total Stock Market Index 26.60 7.16 2.47 MSCI All Country World Index ex USA (International) 15.37 -7.18 -1.56 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 1.43% 7.71% 6.25% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.91 12.07 5.42 Citigroup Three-Month U.S. Treasury Bill Index 0.00 0.05 1.11 CPI Consumer Price Index 1.10% 2.65% 2.24% 3 particularly good returns generated by companies profiting from rising demand for computer hardware. The biggest margin of outperformance came from the advisor’s selections in the materials sector. Although the sector is a relatively small portion of the fund, it delivered a big boost as chemical­, fertilizer­, and paper­related holdings climbed. Another notable contributor was the consumer discretionary sector. Selected restaurants and department stores held by the fund performed well as consumers, gaining confidence about the economy, began to spend more. Financials did well, but the sector was the fund’s sole underperformer The U.S. Value Fund’s largest sector, financial firms, performed better than the overall market, generating nearly a third of the fund’s advance. Banks, asset managers, and other financial service firms were viewed as having turned a corner in their recovery from the aftermath of the financial crisis. However, the advisor’s selections lagged the overall sector’s performance, making financials the only area in which the fund was behind its market index. Eight of the other sectors in the portfolio outperformed the index, and the ninth—telecommunications—was in line with it. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average U.S. Value Fund 0.31% 1.24% The fund expense ratio shown is from the prospectus dated January 27, 2012, and represents estimated costs for the current fiscal year. For the six months ended March 31, 2012, the fund’s annualized expense ratio was 0.29%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2011. Peer group: Multi-Cap Value Funds. 4 More information about the advisor’s management of the portfolio can be found in the Advisor’s Report that follows this letter. Look to investing basics when building a portfolio Sector laggards turned into leaders over the last six months as the stock market resumed its ascent after enduring a second straight summer of volatility. But nobody can consistently predict which way the market is headed, or when the next dip or climb will arrive. And in fact, even forecasts of volatility are often proven wrong; many experts were surprised when the big swings we saw last year abated in recent months. That’s why we at Vanguard advocate focusing on the long term. Recognizing that the market’s short­term trends are inherently unpredictable, we believe the best way to invest is to create a diversified and balanced portfolio that includes a mix of stocks, bonds, and cash reserves tailored to your unique goals, time horizon, and risk tolerance. Such a portfolio can help you to keep your footing when the markets are turbulent. A Vanguard research paper—
